Citation Nr: 0801548	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-28 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for epididymitis.

2.  Entitlement to service connection for a left knee 
condition.

3.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to a right ear condition, 
including itching and hearing loss.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from July 1974 through October 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking service connection for three 
disabilities, epididymitis, a left knee disability, and a 
right ear condition that includes itching and hearing loss.  
These issues are not yet ready for appellate review.

Epididymitis
VA has a duty to assist the veteran in obtaining medical 
evidence relevant to his claim.  38 C.F.R. § 3.159(c) (2007).  
This includes assisting to obtain evidence from the veteran's 
private treating physicians.  38 C.F.R. § 3.159(c)(1) (2007).  
In this case, a July 2004 VA Form 21-4142 identifies a Dr. S. 
as a treating physician for the claimed epididymitis.  The RO 
requested the records from Dr. S. in July 2004, and an 
October 2004 letter to the veteran states that the RO 
received treatment records from Dr. S.  However, a review of 
the claims folder does not reveal any such records.  This 
matter must be remanded so that all relevant private 
treatment records can be obtained and associated with the 
claims folder.

Once the record is complete, a VA examination is warranted to 
determine whether the recent treatment for epididymitis is 
causally connected to the in-service treatment for the same 
disease.  To date, VA has not afforded the veteran a VA 
examination with regard to this claim.  VA will provide a 
medical examination if it determines that such an examination 
is necessary to decide the claim. A medical examination is 
necessary if the evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but does contain evidence of a current disability or 
recurrent symptoms of a disability, evidence of an event, 
injury or disease in service, and indications that the 
current disability may be associated with the injury in 
service. 38 C.F.R. § 3.159(d) (2007).  In this claim, the 
veteran has provided medical evidence from Dr. M. and Dr. G. 
showing treatment for epididymitis.  There is also one 
treatment record for the same disease in the April 1976 
service medical records.  Despite the similarities in 
symptoms, no medical opinion has been obtained to discuss the 
relationship of current symptoms with in-service symptoms and 
diagnoses.  A remand is required because an examination is 
warranted.

Left Knee
With regard to the claim for service connection for a left 
knee disability, both the RO and the veteran's representative 
accurately report the veteran's in-service treatment for 
chondromalacia of the left lower extremity.  See April 1977 
and September 1977 service medical records.  The RO, however, 
denied the veteran's left knee claim on the basis that there 
is no current disability resulting from that in-service 
diagnosis.  See December 2004 rating decision.  VA records 
show treatment as recent as April 2006 for complaints of left 
knee pain, and an accompanying x-ray report shows left knee 
degenerative changes.  Thus, there is evidence in the claims 
folder showing symptoms of a current left knee disability, 
coupled with service medical records showing a diagnosis 
related to the left knee, yet no examination was obtained to 
assess the current nature and etiology of the veteran's left 
knee disability.  

VA will provide a medical examination if it determines that 
such an examination is necessary to decide the claim. A 
medical examination is necessary if the evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, but does contain evidence of a current 
disability or recurrent symptoms of a disability, evidence of 
an event, injury or disease in service, and indications that 
the current disability may be associated with the injury in 
service. 38 C.F.R. § 3.159(d) (2007).  In this case, because 
of the current symptoms similar in nature to those described 
in service, an examination is warranted.

Right Ear
In 1991 and again in 2001, the RO denied the veteran's claim 
for right-sided hearing loss and itching.  See rating 
decisions of September 1991 and April 2001.  The veteran 
filed the claim presently at issue in February 2004.  The RO, 
however, has not developed this as a claim to reopen 
entitlement to service connection for a right ear disability 
with new and material evidence.  

A claim that has been denied, and not appealed, will not be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (2007).  
The exception to this rule provides that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  Because this 
is a new and material evidence case, the RO must abide by 
38 C.F.R. § 3.159(b) and notify the veteran of the evidence 
necessary to establish his claim.  

The June 2004 letter in the claims folder only discusses 
direct service connection.  There is no mention of what is 
necessary to reopen previously denied claims.  Also, under 
Kent v. Nicholson, 20 Vet. App. 1 (2006), there are new VA 
notice requirements for new and material evidence claims.  In 
particular, under Kent, VA must notify the appellant of the 
elements of her claim and of the definition of "new and 
material evidence."  Kent also requires that VA give the 
appellant notice of precisely what evidence is necessary to 
reopen the claim, depending upon the basis of the previous 
denial.  Because the veteran was not properly notified with 
regard to his claim to reopen entitlement to service 
connection for a right ear condition, including itching and 
hearing loss, the claim must be remanded.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the veteran under 38 C.F.R. 
§ 3.159(b), including issuing corrective 
notice that addresses the issue of whether 
new and material evidence was submitted to 
reopen the claim for entitlement to 
service connection for a right ear 
condition, including itching and hearing 
loss, and is compliant with Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

2. Ensure that VA has met its duty to 
assist the veteran under 38 C.F.R. 
§ 3.159(c)(1)-(2) by obtaining all non-
duplicative private and VA treatment 
records, including those from Dr. S. for 
treatment of epididymitis.  Associate all 
records obtained with the claims folder.

3. Afford the veteran a VA examination to 
determine the nature and etiology of any 
current epididymitis.  The examiner, 
following a thorough physical examination, 
all appropriate testing, and a review of 
the claims folder, should diagnose 
epididymitis, if appropriate, and, if so, 
provide an opinion regarding the etiology 
of such by addressing the following 
question:  is it more likely than not 
(i.e., probability greater than 50 
percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran's 
epididymitis was caused by disease or 
injury during service?  A complete 
rationale should be provided for any 
opinion expressed

4. Afford the veteran a VA orthopedic 
examination of his left knee to determine 
the nature and etiology of any currently 
diagnosable disability.  The examiner, 
following a thorough physical examination 
and a review of the claims folder, should 
diagnose any current left knee disability 
and provide an opinion regarding the 
etiology of such by addressing the 
following question:  is it more likely 
than not (i.e., probability greater than 
50 percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran's left 
knee disability was caused by disease or 
injury during service?  A complete 
rationale should be provided for any 
opinion expressed.

5. Readjudicate the veteran's claims. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



